Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 19, 2022 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Takashi Saito during a telephone interview on April 28, 2022.
The application has been amended as follows:
In Claim 11:
line 3, replace “CUP” with – CPU --.
Claims 14 and 19 are previously withdrawn from consideration as a result of a restriction requirement.  However, upon the allowance of independent claim 1, from which the claims depend, claims 14 and 19 are hereby rejoined to elected Species I.
	Accordingly, the status identifier of each of claims 14 and 19 is changed from “Withdrawn” to – Previously Presented --.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a condition monitoring apparatus and method that monitors a condition of an object comprising one or more abnormality maps, wherein in the one or more abnormality maps, a value corresponding to a frequency of each of the abnormal components is set to 1 (claims 1, 20) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatch et al. (US 2013/0096848) discloses a condition monitoring apparatus and method (Fig. 1) that monitors a condition of an object (Abstract, lines 1-2) comprising one or more abnormality maps (representation of spectrum, Fig. 4), wherein in the one or more abnormality maps (Fig. 4), a value corresponding to a frequency of each of the abnormal components is set (value, ~0.03, 0.025, .020, of amplitude corresponding to frequency of respective fault 425, 430, 455, Fig. 4), but the value is not set to 1.
Hasegawa (US 2012/0278663) discloses an operation management apparatus (Fig. 1) for monitoring a plurality of target apparatuses (1’s) and detecting an abnormal item which is the performance metric whose measured value is abnormal with respect to each of the plurality of target apparatuses to be monitored (Abstract). Hasegawa further discloses monitoring information shown in FIG. 7 includes a table 71 showing the abnormality score of each server 1 to be monitored, a correlation abnormality map 72, and an actually measured data graph 73. However, Hasegawa does not disclose a value corresponding to a frequency of each of the abnormal components is set to 1 in the abnormality map.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 28, 2022